     Case 2:20-cv-12911-GAD-EAS ECF No. 1, PageID.1 Filed 10/29/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


TRUSTEES OF SPRINKLER FITTERS
LOCAL 704 DEFINED CONTRIBUTION FUND,
Plaintiff,

vs                                              Case No.
                                                Hon.
DYNAMIC FIRE PROTECTION
and TODD FOUNTAIN,
            Defendants.




                                         COMPLAINT

         NOW COMES the above-named Plaintiff, TRUSTEES OF SPRINKLER FITTERS LOCAL 704

DEFINED CONTRIBUTION FUND, by and through its attorneys, AsherKelly, and for its Complaint

against Defendants, DYNAMIC FIRE PROTECTION and TODD FOUNTAIN, Individually, states as

follows:

                                   GENERAL ALLEGATIONS

1.       Plaintiff is the Trustees of the SPRINKLER FITTERS LOCAL 704 DEFINED CONTRIBUTION

FUND (hereinafter referred to as the "FUND"). The Fund is a Trust Fund established under and

administered pursuant to Section 302 of the Labor Management Relations Act (hereinafter

referred to as "LMRA"), 29 USC §186; and the Employee Retirement Income Security Act of

1974 (hereinafter referred to as "ERISA"), 29 USC §1001 et seq., with administrative offices in

the City of Southfield, Oakland County, Michigan.
  Case 2:20-cv-12911-GAD-EAS ECF No. 1, PageID.2 Filed 10/29/20 Page 2 of 6




       2.      Defendant DYNAMIC FIRE PROTECTION (hereinafter “DYNAMIC”) is a Michigan

corporation with its principal offices in Newport, Michigan.

       3.      Defendant TODD FOUNTAIN (hereinafter “FOUNTAIN”) is an individual who is

the owner and officer of DYNAMIC. FOUNTAIN is responsible, with others, for running the day-

to-day operations of the company and responsible for all its decisions pertaining to the

payment of contributions to the Fund, including decisions whether to pay contributions.

       4.      FOUNTAIN is an employer or agent of an employer engaged in commerce and in

an industry or activity affecting commerce as defined in §501(1) and (3) of the LMRA, 29 USC

§142(1) and (3), and within the meaning of §301(A) of the LMRA, 29 USC §185(A), or the agents

acting in the interest of such an employer as defined in §501(3) of the LMRA, 29 USC §142(3).

FOUNTAIN is an employer within the meaning of §3(5) of ERISA, 29 USC §1002(5) and is thus

obligated to make contributions to a multi-employer Plan within the meaning of 29 USC §1145.

       5.      The Plaintiff administers the FUND pursuant to the terms and provisions of its

Agreement and Declaration of Trust. The FUND has been established pursuant to a Collective

Bargaining Agreement heretofore entered into between Sprinkler Fitters and Apprentices Local

Union No. 704 (hereinafter referred to as "Union") and certain Employers and Employer

Associations, whose members employ members of the Union, and is required to be maintained

and administered in accordance with the provisions of the LMRA, ERISA and other applicable

state and federal laws.

       6.      At all times relevant hereto, Defendant DYNAMIC was signatory to a Collective

Bargaining Agreement with the Union.

       7.      The FUND is a third-party beneficiary of the Collective Bargaining Agreement.



                                                2
  Case 2:20-cv-12911-GAD-EAS ECF No. 1, PageID.3 Filed 10/29/20 Page 3 of 6




       8.     Pursuant to the terms and provisions of the Collective Bargaining Agreement

between DYNAMIC and the Union, DYNAMIC agreed to pay, in addition to wages, employee

fringe benefit contributions to the FUND for each employee employed by DYNAMIC, and

covered by the Agreement.

       9.     That, pursuant to the provisions of the plans for the FUND, contributions

become vested plan assets on the date on which they are due.

       10.    That, pursuant to the Collective Bargaining Agreement, Defendant DYNAMIC is

required to make fringe benefit contribution payments to be remitted with the standard

                                       th
contribution form no later than the 15 day of the month following the month in which the

hours were worked.

       11.    That, pursuant to the Collective Bargaining Agreement, when such submission of

payments and contributions are not timely made, the signatory employer is charged with

liquidated damages and the costs of collection and attorney fees.

       12.    That, pursuant to the Collective Bargaining Agreement and in accordance with

the Agreement and Declaration of Trust for the FUND, the Plaintiff Trustees acting thereunder

are authorized and empowered to examine and copy the payroll records and books of a

signatory employer to permit such Plaintiff Trustees to determine whether such an employer is

making full payments as required under the Collective Bargaining Agreement.

       13.    That Plaintiff is entitled as a matter of law to enforce collection of such

delinquent fringe benefits pursuant to 29 USC §1132(g)(2) and Section 1145.




                                               3
  Case 2:20-cv-12911-GAD-EAS ECF No. 1, PageID.4 Filed 10/29/20 Page 4 of 6




       14.     This court has jurisdiction pursuant to Section 301 of the LMRA, 29 USC §185,

this being an action arising out of a Collective Bargaining Agreement between the labor

organization and an employer.

                        COUNT I – BREACH OF COLLECTIVE BARGAINING
                              AGREEMENT AND 29 USC §1145

       15.     Plaintiff realleges and incorporates the allegations in paragraphs 1 through 14

above as though fully set forth herein.

       16.     That notwithstanding its contractual obligations, DYNAMIC has failed and

refused to pay its obligations, therefore violating the Collective Bargaining Agreement and

various provisions of ERISA, including, but not limited to, 29 USC Sec. 1145.

       17.     Plaintiff is without adequate remedy at law and will suffer immediate, continuing

and irreparable injury, loss and damage unless Defendants are ordered to specifically perform

all obligations on Defendants’ part required to be performed under the Collective Bargaining

Agreement and are restrained from continuing to refuse to perform as thereunder required.

       WHEREFORE, Plaintiff requests that this Honorable Court grant the following relief:

       A.      Order an injunction against Defendants restraining them from continuing
               violations of the Collective Bargaining Agreement as set forth above;

       B.      Enter an Order that Defendant DYNAMIC open its books and records for a
               complete payroll audit;

       C.      Enter a Judgment in favor of Plaintiff against Defendants, DYNAMIC and
               FOUNTAIN, individually, for all unpaid fringe benefit contributions, including
               those set forth in the above ordered audit, together with any liquidated
               damages thereon, accumulated interest, actual attorney fees, court costs, audit
               and other collection costs and such other sums as may become due to the FUND
               during the pendency of this action;

       D.      Enter an Order that jurisdiction of this matter be retained pending compliance
               with the court’s Orders; and


                                                4
  Case 2:20-cv-12911-GAD-EAS ECF No. 1, PageID.5 Filed 10/29/20 Page 5 of 6




       E.      Any such other, further, or different relief as may be just and equitable under
               the circumstances.

                           COUNT II – BREACH OF FIDUCIARY DUTIES

       18.     Plaintiff realleges and incorporates the allegations in paragraphs 1 through 17

above as though fully set forth herein.

       19.     FOUNTAIN is a fiduciary with respect to the fringe benefit plan within the

meaning of ERISA, 29 USC §1002(21)(A) in that he exercised discretionary authority or control

respecting management or disposition of the assets of the plans.

       20.     Fountain exercised authority or control over vested Plan assets when he paid

other expenses rather than contributions.

       21.     By engaging in the acts and omissions described, FOUNTAIN has breached his

fiduciary duties regarding the FUND within the meaning of 29 USC §1104(a)(1)(A).

       22.     FOUNTAIN is personally liable based on breaching his fiduciary duties pursuant

to 29 USC§1109(a).

       WHEREFORE, Plaintiff requests that this Honorable Court grant the following relief:

       A.      Order an injunction against Defendants restraining them from continuing
               violations of the Collective Bargaining Agreement as set forth above;

       B.      Enter an Order that Defendant DYNAMIC open its books and records for a
               complete payroll audit;

       C.      Enter a Judgment in favor of Plaintiff against Defendants, DYNAMIC and
               FOUNTAIN, Individually, for all unpaid fringe benefit contributions, including
               those set forth in the above ordered audit, together with any liquidated
               damages thereon, accumulated interest, actual attorney fees, court costs, audit
               and other collection costs and such other sums as may become due to the FUND
               during the pendency of this action;




                                              5
  Case 2:20-cv-12911-GAD-EAS ECF No. 1, PageID.6 Filed 10/29/20 Page 6 of 6




          D.   Enter an Order that jurisdiction of this matter be retained pending compliance
               with the court’s Orders; and

          E.   Any such other, further, or different relief as may be just and equitable under
               the circumstances.


                                                  Respectfully submitted,


                                                  /s/ Matthew I. Henzi
                                                  AsherKelly
                                                  25800 Northwestern Highway, Suite 1100
                                                  Southfield, MI 48075
                                                  248.514.8628
                                                  mhenzi@asherkellylaw.com
                                                  P57334


Dated: October 28, 2020
2417061




                                              6
